DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-4 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Klemt et al. (US 6777827 and Klemt hereinafter)
Regarding claim 2, Klemt discloses a gate driver circuit [see fig. 3] comprising: a transformer [U] comprising a secondary winding [U2] having a high-side terminal [terminal between U2 and F1] and a low-side terminal [terminal between U2 and F2]; a first voltage output [voltage output of F1]; a first switching device [F1] comprising: a first terminal [S terminal] coupled with the high-side terminal; a second terminal [D terminal] coupled with the first voltage output; and a third terminal [G terminal]; a second voltage output [voltage output of F2]; a second switching device [F2] comprising: a first terminal [S terminal] coupled with the low-side terminal and the third terminal of the first switching device; a second terminal [D terminal] coupled with the second voltage output; and a third terminal [G terminal of F2] coupled with the first terminal of the first switching device and with the high-side terminal; and wherein the third terminal of the first switching device is coupled with the first terminal of the second switching device and with the low-side terminal.
Regarding claim 3, Klemt discloses [see fig. 3] wherein: the first switching device comprises a metal oxide semiconductor field-effect transistor (MOSFET) [col. 5, ln. 5-6]; the first terminal of the first switching device comprises a source [source terminal F1]; the second terminal of the first switching device comprises a drain [drain terminal F1]; the third terminal of the first switching device comprises a gate [gate terminal F1]; the second switching device comprises a MOSFET [col. 5, ln. 5-6]; the first terminal of the second switching device comprises a source [source terminal F2]; the second terminal of the second switching device comprises a drain [drain terminal F2]; and the third terminal of the second switching device comprises a gate [gate terminal F2].
Regarding claim 4, Klemt discloses [see fig. 3] further comprising a first voltage input and a second voltage input [input  U1]; wherein the first voltage output is configured to provide a first output voltage [voltage output of F1] based on a first input voltage supplied to the first voltage input; and wherein the second voltage output configured to provide a second output voltage based on a second input voltage [voltage output of F2] supplied to the second voltage input.
Claims 13-21 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Fotherby et al. (WO 2009/008739 and Fotherby hereinafter)
Regarding claim 2, Fotherby discloses a gate driver circuit [see fig. 3] comprising: a transformer [28] comprising a secondary winding [30] having a high-side terminal [terminal at 29] and a low-side terminal [terminal at 30]; a first voltage output [voltage output of 42]; a first switching device [42] comprising: a first terminal [S terminal] coupled with the high-side terminal; a second terminal [D terminal] coupled with the first voltage output; and a third terminal [G terminal]; a second voltage output [voltage output of 43]; a second switching device [43] comprising: a first terminal [S terminal] coupled with the low-side terminal and the third terminal of the first switching device; a second terminal [D terminal] coupled with the second voltage output; and a third terminal [G terminal of 43] coupled with the first terminal of the first switching device and with the high-side terminal; and wherein the third terminal of the first switching device is coupled with the first terminal of the second switching device and with the low-side terminal.
Regarding claim 4, Fotherby discloses [see fig. 3] further comprising a first voltage input and a second voltage input [input 29]; wherein the first voltage output is configured to provide a first output voltage [voltage output of 42 ] based on a first input voltage supplied to the first voltage input; and wherein the second voltage output configured to provide a second output voltage based on a second input voltage [voltage output of 43] supplied to the second voltage input.
Regarding claim 5, Fotherby discloses [see fig. 3] further comprising a controller [controlled switching devices, abstract] configured to: [pgs. 7-9] cause the first voltage output to supply a positive output voltage with respect to an output voltage supplied by the second voltage output by supplying a higher first input voltage to the first voltage input than the second input voltage supplied to the second voltage input; and cause the first voltage output to supply a negative output voltage with respect to the output voltage supplied by the second voltage output by supplying a higher second input voltage to the second voltage input than the first input voltage supplied to the first voltage input.
Regarding claim 6, Fotherby discloses [see fig. 3] wherein supplying the higher first input voltage causes the second switching device to turn on.
Regarding claim 7, Fotherby discloses [see fig. 3] wherein the controller is further configured to cause the second switching device to turn off by supplying the second input voltage at a voltage substantially matching the first input voltage while a portion of the first input voltage is being supplied to the first voltage input.
Regarding claim 8, Fotherby discloses [see fig. 3] wherein supplying the higher second input voltage causes the first switching device to turn on.
Regarding claim 9, Fotherby discloses [see fig. 3] wherein the controller is further configured to cause the first switching device to turn off by supplying the first input voltage at a voltage substantially matching the second input voltage while a portion of the second input voltage is being supplied to the second voltage input.
Regarding claim 10, Fotherby discloses [see fig. 3] wherein the controller is further configured to vary a time interval between the positive output voltage and the negative output voltage to control a pulse-width modulation (PWM) output of a load switching device coupled to the first voltage output and to the second voltage output.
Regarding claim 11, Fotherby discloses [see fig. 3] wherein the transformer further comprises a primary winding; and wherein the gate driver circuit further comprises a dual gate-driver assembly [23-26] coupled between the primary winding and the first and second voltage inputs.
Regarding claim 12, Fotherby discloses [see fig. 3] wherein the dual gate-driver assembly comprises a dual gate-driver integrated circuit (IC).
  	Regarding claim 13, Fotherby discloses [see fig. 3] a method comprising: applying a voltage differential across first and second inputs [inputs to 29] of a gate-driver [23-26] assembly to cause a positive current to flow through a primary winding [29] of a transformer [28] from a first output of the gate-driver [output of 25/26] assembly to a second output of the gate-driver [output of 23/24] assembly; in response to the positive current flowing through the primary winding: causing a positive inductive current to flow through a secondary winding [30] of the transformer; and causing a pair of switches [42 and 43] coupled to the secondary winding to provide a positive output voltage to a switching device [40], the switching device configured to turn on in response to the positive output voltage; and applying a common voltage across the first and second inputs after a first delay to reduce the positive current flow through the primary winding [pg. 8].
Regarding claim 14, Fotherby discloses further comprising causing the pair of switches to halt providing the positive output voltage to the switching device in response to reducing the positive current flow through the primary winding [pgs. 8-9].
Regarding claim 15, Fotherby discloses wherein applying the voltage differential across the first and second inputs comprises: applying a first voltage [voltage at input 29] to the first input; and applying a second voltage [voltage at input 30] to the second input, the first voltage higher than the second voltage [voltage at input 29 is higher than voltage at input 30].
Regarding claim 16, Fotherby discloses [fig. 3] wherein applying the first voltage to the second input comprises applying the first voltage to the second input while simultaneously applying the first voltage to the first input.
Regarding claim 17, Fotherby discloses [fig. 3] wherein applying the second voltage to the second input after the first delay comprises applying the second voltage to the second input after the first delay to eliminate the positive current flow.
Regarding claim 18, Fotherby discloses [fig. 3] further comprising: applying a second voltage differential [pgs. 8-9] across the first and second inputs of the gate-driver assembly to cause a negative current to flow through the primary winding from the second output of the gate-driver assembly to the first output of the gate-driver assembly; in response to the negative current flowing through the primary winding: causing a negative inductive current [inductance current 31] to flow through the secondary winding; and causing the pair of switches coupled to the secondary winding to provide a negative output voltage to the switching device, the switching device configured to turn off in response to the negative output voltage.
Regarding claim 19, Fotherby discloses [fig. 3] wherein applying the second voltage differential across the first and second inputs comprises applying a first voltage to the second input; and applying a second voltage to the first input, the first voltage higher than the second voltage [pgs. 8-9].
Regarding claim 20, Fotherby discloses [fig. 3] further comprising: applying the second voltage to the second input after a second delay to reduce the negative current flow through the primary winding while applying the first voltage to the second input; and in response to reducing the negative current flow through the primary winding, cause the pair of switches to halt providing the negative output voltage to the switching device.
Regarding claim 21, Fotherby discloses [pg. 2] further comprising controlling a duty cycle of the switching device by varying a third delay between application of the first voltage to the second input after the first delay and application of the second voltage to the first input.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842